Case 3:17-cr-00105-MMH-MCR Document 64 Filed 09/03/21 Page 1 of 4 PageID 240




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO: 3:17-cr-105-MMH-MCR

CHRISTIAN BANNISTER                         ORDER ON MOTION FOR
                                            SENTENCE REDUCTION UNDER
                                            18 U.S.C. § 3582(c)(1)(A)


                                  ORDER

      Upon motion of        the defendant       the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

          DENIED WITHOUT PREJUDICE because the defendant has not

shown that he has exhausted all administrative remedies as required in 18

U.S.C. § 3582(c)(1)(A), nor has the defendant shown that 30 days have passed

since he presented a request to the warden of his facility.

      The statute’s exhaustion requirement is a firm prerequisite to the filing

of a motion for compassionate release in district court, which is not subject to

judicially created exceptions. United States v. Alam, 960 F.3d 831, 833-36 (6th

Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In his
Case 3:17-cr-00105-MMH-MCR Document 64 Filed 09/03/21 Page 2 of 4 PageID 241




motion for compassionate release, Bannister provides no record or indication

that, before filing the Motion, he requested compassionate release through the

Bureau of Prisons’ (BOP’s) administrative channels. (See Doc. 63, Motion).

      The need for Bannister to apply for compassionate release through the

BOP is heightened because none of the grounds he raises for a sentence

reduction is cognizable under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13

in the context of a motion filed by a defendant. Bannister requests

compassionate release because (1) Covid-19 restrictions at his prison have

created unusual hardships; (2) little programming is being offered at his

facility and prison staff are overwhelmed; (3) Bannister has completed nearly

half of his sentence, he has made significant progress toward rehabilitation,

and he is committed to finding work and rejoining his family if released; and

(4) Bannister does not believe that spending additional time in prison will

promote rehabilitation. See Motion. However, none of these circumstances,

alone or in combination, is an “extraordinary and compelling” reason to reduce

a defendant’s sentence, on his own motion, under U.S.S.G. § 1B1.13, cmt. 1. As

the Eleventh Circuit has held, Section 1B1.13’s definition of “extraordinary

and   compelling”   reasons   applies   to   defendant-initiated   motions    for

compassionate release, “and Application Note 1(D) does not grant discretion to

courts to develop ‘other reasons’ that might justify a reduction in a defendant's

sentence.” United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021).


                                        2
Case 3:17-cr-00105-MMH-MCR Document 64 Filed 09/03/21 Page 3 of 4 PageID 242




Therefore, a defendant may obtain a sentence reduction on his own motion only

if he demonstrates “extraordinary and compelling reasons” as defined by

Application Note 1(A) (serious medical conditions), 1(B) (old age), or 1(C)

(family circumstances). See Bryant, 996 F.3d at 1265 (“Because Bryant's

motion does not fall within any of the reasons that 1B1.13 identifies as

‘extraordinary and compelling,’ the district court correctly denied his motion

for a reduction of his sentence.”).

      That said, the BOP Director has the power to move for compassionate

release for “an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).”

U.S.S.G. § 1B1.13, cmt. 1(D). Thus, while Bannister cannot obtain

compassionate release on his own motion for the reasons he states, the BOP

Director may file a motion on his behalf for broader reasons. That underscores

the need for Bannister to file an administrative request within the BOP for a

sentence reduction. Accordingly, Defendant Christian Bannister’s Motion for

Compassionate Release (Doc. 63) is DENIED WITHOUT PREJUDICE

pending exhaustion of administrative remedies.

      DONE AND ORDERED in Jacksonville, Florida this 2nd day of

September, 2021.




                                      3
Case 3:17-cr-00105-MMH-MCR Document 64 Filed 09/03/21 Page 4 of 4 PageID 243




Lc 19
Copies:
Parties and counsel of record




                                     4
